Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2018/0291312).
Jiang et al teach a mixture of sulfonated copolymers for detergent compositions, wherein the mixture of copolymers offers chelating capability as well as the ability to remain soluble in aqueous environments.  See Abstract.  Note that, Jiang et al teach mixtures of two different copolymers, wherein the copolymers are the same as recited by the instant claims. Copolymer A has a molecular weight of from 1000 g/mole to 20,000 g/mole and copolymer B has a molecular weight of 1000 g/mole to 20,000 g/mole.  Copolymer A is present in a dishwashing detergent formulation in amounts from 2% to 30% by weight and Copolymer B is present in amounts from 1% to 15% by weight.  See paras. 10-70.  The composition may be contained within a water-soluble film as a unit dose, wherein the unit dose weighs from 5 to 25 grams.  See paras. 85-86.  Copolymer B, which provides a desired dispersant capacity, as well as anti-scalant performance.  See para. 63.  Note that, the Examiner asserts that it would have been obvious for one of ordinary skill in the art to use, for example, 0.95%, 0.9%, 0.8% by weight, etc., of copolymer B in the composition taught by Jiang et al since one of ordinary skill in the art would have a reasonable expectation of success similar properties when using 0.95%, 0.9%, 0.8% by weight, etc., of copolymer B from a teaching of 1% by weight of copolymer B.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.    
	Jiang et al do not teach, with sufficient specificity, a composition containing a first copolymer A, a second polymeric ingredient B, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a first copolymer A, a second polymeric ingredient B, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Jiang et al suggest a composition containing a first copolymer A, a second polymeric ingredient B, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,896,637.
‘637 teaches copolymers and their use in detergent compositions, especially for automatic dishwashing compositions.  The compositions contain a particular copolymer made up of monomer A and monomer B, wherein monomer A is derived from itaconic acid, etc, and monomer B is derived from monomers such as 2-acrylamido-2-methylpropane sulfonate, etc.  See paras. 25-34.  The copolymer has a molecular weight of less than 200,000, which would suggest the molecular weight as recited by the instant claims.  See para. 80.  The detergent composition may be used to clean dishware.  See para. 119.  Additionally, anti-scalants may be used in the composition and include polyacrylates having a molecular mass from 1000 to 400,000 and include polymers based on acrylic acid combined with other moieties.  The antiscalants may be used in amounts from 0.05% to 10% by weight.  See paras. 131-132.  The compositions may contain from 0.001% to 10% by weight of the copolymer having monomer A and B.  See para. 166.  The composition may be enclosed in a water-soluble sachet, etc.  See para. 118.  
‘637 does not teach, with sufficient specificity, a composition containing a first copolymer A, a second polymeric ingredient B, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a first copolymer A, a second polymeric ingredient B, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘637 suggest a composition containing a first copolymer A, a second polymeric ingredient B, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,896,637 as applied to claims 1, 2, 4-6, 8, and 9 above, and further in view of Jiang et al (US 2018/0291312).
‘637 is relied upon as set forth above.  However, ‘637 does not teach the use of the specific polymer B and specific weight of detergent formulation as recited by the instant claims.  
Jiang et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the specific polymer B as recited by the instant claims in the composition taught by ‘637, with a reasonable expectation of success, because Jiang et al teach that the use of the specific polymer B as recited by the instant claims acts as an antiscalant in a similar composition and further ‘637 teaches the use of polymeric antiscalants in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use, for example, 10 grams of detergent composition in the water-soluble sachet (i.e., pouch) as taught by ‘637, with a reasonable expectation of success, because Jiang et al teach, for example, a water-soluble pouch having 10 grams of detergent composition and further, ‘637 teaches the use of water-soluble pouches in general. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/November 18, 2022